COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Bray and Fitzpatrick
Argued at Richmond, Virginia


OFFICE MAX, INC., ET AL.

v.           Record No. 1875-95-2        MEMORANDUM OPINION * BY
                                         JUDGE RICHARD S. BRAY
LINDA ANN MOREHOUSE                          APRIL 9, 1996


          FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

            Joseph C. Veith, III (Montedonico, Hamilton &
            Altman, P.C., on briefs), for appellants.
            David C. Jackson (William G. Shields &
            Associates, on brief), for appellee.



     Office Max, Inc. (employer) appeals a decision of the

Workers' Compensation Commission (commission) awarding temporary

total disability benefits to Linda Ann Morehouse (claimant).

Employer contends on appeal that the commission's finding of

accidental injury is unsupported by credible evidence.      We

disagree and affirm the commission.

     The parties are fully conversant with the record, and we

recite only those facts necessary to a disposition of this

appeal.

     Guided by well established principles, we construe the

evidence in the light most favorable to the party prevailing

below, claimant in this instance.     Crisp v. Brown's Tysons Corner
Dodge, Inc., 1 Va. App. 503, 504, 339 S.E.2d 916, 916 (1986).

"If there is evidence, or reasonable inferences can be drawn from

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
the evidence, to support the Commission's findings, they will not

be disturbed on review, even though there is evidence in the

record to support a contrary finding."     Morris v. Badger

Powhatan/Figgie Int'l, Inc., 3 Va. App. 276, 279, 348 S.E.2d 876,

877 (1986).

     Claimant was employed as a "floor supervisor," primarily

responsible for "stocking shelves."    On September 27, 1994, after

removing several boxes from shelves, claimant "pick[ed] up [a]

box of computer paper, put it in [a] cart, and took it . . . to

the cashier."   Although claimant then experienced no pain, she

recalled a "pull" in her "shoulder area," followed by "stiffness"

and "serious pain" several hours later.    Claimant was

subsequently treated by Dr. Hallett H. Mathews, an orthopedist,

for "mechanical right shoulder motion pain."
     In denying claimant's application for benefits, the deputy

commissioner concluded that she failed to prove "a single

identifiable incident that produced an obvious sudden mechanical

or structural change in the body."     However, the full commission

reversed, awarding claimant temporary total disability benefits.

     An "injury by accident" requires "(1) an identifiable

incident; (2) that occurs at some reasonably definite time; (3)

an obvious sudden mechanical or structural change in the body;

and (4) a causal connection between the incident and the bodily

change."   Chesterfield County v. Dunn, 9 Va. App. 475, 476, 389
S.E.2d 180, 181 (1990).   "[P]ain does not have to be

contemporaneous with the accident to be an injury by accident."



                               - 2 -
Ratliff v. Rocco Farm Foods, 16 Va. App. 234, 239, 429 S.E.2d 39,

42 (1993).   "The actual determination of causation is a factual

finding that will not be disturbed on appeal," if supported by

credible evidence.   Ingersoll-Rand Co. v. Musick, 7 Va. App. 684,

688, 376 S.E.2d 814, 817 (1989); see Code § 65.2-706.

     Here, claimant testified that lifting the computer paper

"pulled [her] shoulder area," and medical records relate

"pick[ing] up box of computer paper" as relevant history of the

disputed injury.   Moreover, as the commission noted, "[t]here is

no evidence of any shoulder problems prior to this 'pulling'

incident," and the attendant circumstances were consistent with

the medical findings.   Such evidence, together with the entire
       1
record, provides sufficient support for the commission's
conclusion that claimant suffered a compensable injury by

accident.

     Employer's argument that Massie v. Firmstone, 134 Va. 450,

114 S.E. 652 (1922), precludes benefits because claimant was

unable to "identify a single incident" which precipitated her

injury is without merit.   Massie instructs that a party cannot

"ask [the fact finder] to believe that he has not told the truth"

in furtherance of his cause, id. at 462, 114 S.E. at 656, and,

therefore, is "bound by his unequivocal testimony at trial."

     1
      Employer correctly asserts that the "accident/injury
report" and claimant's "affidavit" were not properly before the
commission on review, and, consequently, not before this Court on
appeal. See Rule 3.3 of the Workers' Compensation Commission.
However, there is no indication that the commission considered
such evidence in its disposition of the claim.




                               - 3 -
McMurphy Coal Co. v. Miller, 20 Va. App. 57, 59, 455 S.E.2d 265,

266 (1995).   Claimant's testimony simply described the

circumstances of her injury, thereby providing evidence to be

considered by the commission in assessing the claim.   Under such

circumstances, her testimony neither limited nor diminished other

evidence in support of the claim.

     Accordingly, we affirm the decision of the commission.

                                         Affirmed.




                               - 4 -